Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	Applicant’s Response filed January 8, 2021 has been fully considered and is persuasive.  As such, this action will be non-final.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bickham et al. (US 2017/0146428 A1) in view of Bickham et al. (US 2015/0086161 A1).
Regarding claim 1, Bickham ‘824, henceforth Bickham1, discloses a method of selecting a multimode fiber meeting requirements of a first minimum bandwidth at a first wavelength and a second minimum bandwidth at a second wavelength different from the first wavelength (see abstract and paragraph 0048), the method comprising: measuring differential mode delay (DMD) data for the multimode fiber at the first 
Still regarding claim 1, Bickham1 teaches the claimed invention except for specifically stating transforming the DMD data into mode group space.  Bickham ‘161, henceforth Bickham2, discloses transforming DMD data into mode group space, to obtain relative mode group delays data as a function of mode group (paragraphs 0085-0089 and Fig. 8).  Since both inventions relate to multimode fibers, one having ordinary skill in the art at the time of the invention would have found it obvious to transform data into mode group space as disclosed by Bickham2 in the method of Bickham1, for the purpose of selecting the most appropriate fiber for a specific system.
Regarding claims 2-4, the proposed combination of Bickham1 and Bickham2 teaches the claimed invention except for specifically stating how the data is transformed.  However, various methods for transforming DMD data are well-known and commonly used in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found 
Regarding claim 5, Bickham1 discloses calculating an effective minimum bandwidth at the first wavelength (minEMBc1) from the DMD data measured at the first wavelength, and wherein the first criterion requires that minEMBc1 is greater than or equal to a first threshold value in paragraphs 0038-0039.
Regarding claim 6, Bickham1 further discloses calculation of the EMB by applying a mask in paragraph 0027.  The proposed combination of Bickham1 and Bickham2 teaches the claimed invention except for specifically stating applying a mask to the DMD data.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply a mask to the DMD data and require the DMD data to pass the mask in order to ensure that the measured data meets the required criteria.
Regarding claim 7, Bickham1 discloses the first wavelength is in the range 847 nm - 853 nm and the first threshold value is 4160 MHz-km in paragraphs 0027-0028. 
Regarding claim 8, Bickham1 discloses calculating from the DMD data measured at the first wavelength an overfilled launch bandwidth at the first wavelength (OFLc1), and wherein the first set of criteria further comprise a criterion requiring that OFLc1 is greater than or equal to 3500 MHz-km in paragraphs 0030 and 0038.
Regarding claims 9 and 10, the proposed combination of Bickham1 and Bickham2 teaches the claimed invention except for specifically stating deconvolving the relative mode group delay data.  However, various methods for transforming DMD data are well-known and commonly used in the art of optical devices and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to deconvolve the relative mode group delay data for the 
Regarding claims 11-17, Bickham1 further discloses calculation of the EMB by applying multiple masks in paragraph 0027.  The proposed combination of Bickham1 and Bickham2 teaches the claimed invention except for specifically stating the relative delay.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed relative delays for each wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, the proposed combination of Bickham1 and Bickham2 teaches the claimed invention except for specifically stating arriving at a third set of criteria using as input the measured DMD data for the second wavelength.  However, since Bickham1 discloses calculating a set of criteria using as input measured DMD data (see rejection of claim 1 above), it would have been obvious to one having ordinary skill in the art at the time of the invention to apply that concept to arrive at a further set of criteria to determine a fiber that meets a specific performance property without the need to measure directly.id crystal moleculesand  specifically stating the exposure voltage greater than a 

Response to Arguments
Applicant's arguments, see pages 5-9, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 9, 2021